           Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
OWEN HARTY,
                        Plaintiff,
               -against-                                                  19 Civ. 1322 (VB)
NYACK MOTOR HOTEL, INC.,
                        Defendant.
--------------------------------------------------------------------- x




                              MEMORANDUM OF LAW
                           IN SUPPORT OF DEFENDANT’S
                                MOTION TO DISMISS




                                      KEANE & BEANE, P.C.
                                      Attorneys for Defendant
                                445 HAMILTON AVENUE, 15TH FLOOR
                                  WHITE PLAINS, NEW YORK 10601
                                          (914) 946-4777
           Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
OWEN HARTY, Individually,
                        Plaintiff,
               -against-                                                  19 Civ. 1322 (VB)
NYACK MOTOR HOTEL, INC.,
A New York Corporation,
                        Defendant.
--------------------------------------------------------------------- x

                                   MEMORANDUM OF LAW
                                IN SUPPORT OF DEFENDANT’S
                                     MOTION TO DISMISS

I.      Preliminary Statement

        Defendant Nyack Motor Hotel, Inc. (“NMH”) respectfully submits this

Memorandum of Law in support of its motion to dismiss the Complaint in this action

pursuant to Federal Rule of Civil Procedure 12(b)(1), 12(b)(6), 8(a)(2) and 19. NMH is the

owner/landlord of the premises that are the subject of Plaintiff’s claims under the Americans

with Disabilities Act of 1990 (the “ADA”) and its implementing regulations. Tappanzee

Hotel, LLC (“Tenant”) operates a motel at the premises pursuant to the terms of a written

lease agreement.        The Complaint alleges that a website associated with the premises,

http://www.nyackmotorlodge.com (the “Website”), does not comply with the requirements

of the ADA because it does not sufficiently inform disabled individuals who are attempting

to book or reserve a room of the “goods, services, features, facilities, benefits, advantages,

and accommodations” that are available to them. (Compl., ¶ 10).
         Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 3 of 7



       As discussed in the accompanying Declaration of Shashi A. Patel, the Website no

longer exists. Tenant no longer owns the domain name www.nyackmotorlodge.com, and

does not maintain a website of any kind. Moreover, even when the Website was online, it

did not have the capability of allowing potential guests to book or reserve a room.

Accordingly, Plaintiff can no longer obtain injunctive relief under the ADA with respect to

the Website, assuming that he ever could. The dismissal of Plaintiff’s claim under the ADA

(the only federal cause of action in the Complaint) renders the action subject to dismissal for

lack of subject matter jurisdiction.

II.    Argument

                                          POINT I

                                   THE COMPLAINT
                                 SHOULD BE DISMISSED

A.     Legal Framework

       On a motion to dismiss under Rule 12(b)(1), a court must assess whether an actual

controversy exists, and continues to exist at all stages of review in order to determine

whether the court has subject matter jurisdiction. See Genesis Healthcare Corp. v. Symczyk, 569

U.S. 66, 71, 133 S. Ct. 1523, 1528 (2013) (citation omitted). “A case is properly dismissed

for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the

statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000).

       In situations involving the voluntary cessation of allegedly actionable conduct, the

Second Circuit applies a two-part test to determine whether a case is moot. Specifically, the

defendant must demonstrate that: “(1) there is no reasonable expectation that the alleged

                                             -3-
         Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 4 of 7



violation will recur and (2) interim relief or events have completely and irrevocably

eradicated the effects of the alleged violation.” Gropper v. Fine Arts Housing, Inc., 12 F. Supp.

3d 664, 670 (S.D.N.Y. 2014) (quoting Clear Channel Outdoor, Inc. v. City of New York, 594 F.3d

94, 110 (2d Cir. 2010) (citation omitted)).

       On a motion to dismiss under Rule 12(b)(6), a court must assess whether the

complaint “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       Under Rule 8(a)(2), a complaint must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (2010). “[D]etailed

factual allegations” are not required, Twombly, 550 U.S., at 555, 127 S.Ct. 1955, but the Rule

does call for sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face,” Id., at 570, 127 S.Ct. 1955. A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged. Id. at 556, 127 S.Ct. 1955.

B.     Plaintiff’s ADA Is Moot

       Plaintiff’s federal claim under the ADA is moot because the permanent termination

of the Website necessarily means that Plaintiff cannot identify, let alone prove, that any

violation of the ADA occurred, or that injunctive relief should issue for same.




                                               -4-
         Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 5 of 7



       The Complaint in this action asserts that the requirements of 28 C.F.R. § 36.302(e)(1)

should be applied to websites, even though the regulation does not expressly state as much.

Section 36.302(e)(1) states that places of public accommodation offering lodging shall:

            (i)       Modify its policies, practices, or procedures to ensure that
                      individuals with disabilities can make reservations for accessible
                      guest rooms during the same hours and in the same manner as
                      individuals who do not need accessible rooms;

            (ii)      Identify and describe accessible features in the hotels and guest
                      rooms offered through its reservations service in enough detail
                      to reasonably permit individuals with disabilities to assess
                      independently whether a given hotel or guest room meets his or
                      her accessibility needs;

           (iii)      Ensure that accessible guest rooms are held for use by
                      individuals with disabilities until all other guest rooms of that
                      type have been rented and the accessible room requested is the
                      only remaining room of that type;

           (iv)       Reserve, upon request, accessible guest rooms or specific types
                      of guest rooms and ensure that the guest rooms requested are
                      blocked and removed from all reservations systems; and

            (v)       Guarantee that the specific accessible guest room reserved
                      through its reservations service is held for the reserving
                      customer, regardless of whether a specific room is held in
                      response to reservations made by others.

28 C.F.R. § 36.302(e)(1)

       Even if these requirements were legally applicable as alleged in the Complaint, they

cannot be applied to a nonexistent website. Furthermore, Plaintiff cannot obtain injunctive

relief with respect to a website that no longer exists. The Complaint is also deficient under

Rule 8(a) and 12(b)(6) because it provides no detail whatsoever as to how the Website

purportedly violated 28 C.F.R. § 36.302(e)(1). Instead, the Complaint offers only boilerplate

allegations that are devoid of facts relating to the Website.


                                               -5-
         Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 6 of 7



C.     Other Websites

       The Complaint also makes reference to other, unnamed websites that the general

public may use to “book or reserve guest accommodations at the hotel.” (Compl., ¶ 10).

The Court may take judicial notice of the existence of such websites, and that they vary with

respect to content and format. See Boarding Sch. Review, LLC v. Delta Career Educ. Corp., 2013

WL 6670584, at *1, n. 1 (S.D.N.Y. Mar. 29, 2013). Each third party website is unique and

has a different platform for providing consumer information and online reservations. The

Complaint does not identify any particular third-party website, and therefore fails to plead

facts sufficient to provide NMH with even minimal notice of an actionable claim.

       The Complaint also fails to allege that NMH (or Tenant) controls the information

that appears on these websites, and Tenant denies having any such control. (Patel Decl.,

¶ 3). Furthermore, to the extent that Plaintiff seeks to assert a claim based upon a third-

party website, Rule 19(a)(1)(A) would require the joinder of such party. As the Second

Circuit has stated, “in exercising its equitable powers, a court ‘cannot lawfully enjoin the

world at large.’” People of State of N.Y. v. Operation Rescue Nat., 80 F.3d 64, 70 (2d Cir. 1996)

(quoting Alemite Mfg. Corp. v. Staff, 42 F.2d 832, 832 (2d Cir. 1930)).

D.     State Law Claim

       Although the Complaint purports to plead a claim under the New York State Human

Rights Law, courts generally decline to exercise supplemental jurisdiction upon the dismissal

of all claims over which they had original jurisdiction. See Thomas v. Grunberg 77 LLC, 2017

WL 3263141, at *1 (S.D.N.Y. July 28, 2017). NMH submits that the Court should decline to

exercise supplemental jurisdiction upon the dismissal of Plaintiff’s ADA claim.


                                               -6-
         Case 7:19-cv-01322-KMK Document 16 Filed 05/13/19 Page 7 of 7



III.   Conclusion

       For these reasons, Defendant Nyack Motor Hotel, Inc. respectfully submits that the

Complaint should be dismissed in its entirety.

Dated: White Plains, New York
       May 13, 2019

                                          KEANE & BEANE, P.C.

                                    By:   s/Edward J. Phillips
                                           Edward J. Phillips
                                           Attorneys for Defendant
                                           445 Hamilton Avenue, 15th Floor
                                           White Plains, NY 10601
                                           (914) 946-4777
                                           (914) 946-6868 (fax)
                                           ephillips@kblaw.com




                                             -7-
